             Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 1 of 6




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
 4   ALEXANDER K. HAAS
     Branch Director
 5   DIANE KELLEHER
     BRAD P. ROSENBERG
 6   Assistant Branch Directors
     ELLIOTT M. DAVIS
 7   STEPHEN EHRLICH
     JOHN J. ROBINSON
 8   ALEXANDER V. SVERDLOV
     M. ANDREW ZEE
 9   Trial Attorneys
     U.S. Department of Justice
10   Civil Division, Federal Programs Branch
     1100 L Street, NW
11   Washington, D.C. 20005
     Telephone: (202) 514-3374
12
     Attorneys for Defendants
13

14

15                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION
17

18    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
19
                     Plaintiff,                          DEFENDANTS’ MOTION FOR RELIEF
20                                                       FROM NONDISPOSITIVE PRETRIAL
              v.                                         ORDER OF MAGISTRATE JUDGES (ECF
21                                                       407)
      WILBUR L. ROSS, JR., et al.,
22

23                   Defendants.

24

25

26

27

28


     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 2 of 6




 1          In accordance with Federal Rule 72(a) and ECF No. 383, Defendants hereby object to, and
 2   ask this Court to set aside, one aspect of the December 24, 2020 Order by the Magistrate Judges
 3   to the extent the Order requires production of documents the Department of Commerce has
 4   concluded are not responsive to Plaintiffs’ document requests. See ECF No. 407 Order After In
 5   Camera Review of Disputed Documents Identified in Government’s December 21 Privilege Log
 6   (hereinafter “MJ Privilege Order”). Specifically, a portion of the MJ Privilege Order requires
 7   Defendants to “produce the 2,944 documents that declarant Brian DiGiacomo identified on
 8   December 12 as ‘likely subject to Executive privilege’ ECF 376-2 ¶ 12, unless they were identified
 9   on the December 21 log and the privilege was not overruled in this order.” ECF 407 at 7. As
10   detailed in the attached Declaration of Brian DiGiacomo, the Department of Commerce
11   determined that a large number of these documents are not responsive to Plaintiffs’ requests for
12   production. Defendants ask the Court to set aside the MJ Privilege Order’s requirement that they
13   produce documents the Department of Commerce has concluded are not responsive to Plaintiffs’
14   discovery demands.1
15                                           BACKGROUND
16          As stated in the December 12, 2020 DiGiacomo Declaration, given the time constraints
17   necessary to meet the Court’s December 10, 2020 order requiring production by December 14 of
18   four categories of documents, the Department of Commerce identified potentially responsive
19   documents, including the 2,944 documents referenced in paragraph 12 of his declaration, solely
20   by applying search terms to the documents it collected from the specified custodians. See ECF
21   376-2 at ¶ 6 (“On December 11, DOC therefore applied search terms from sixteen searches
22   proposed by Plaintiffs and two searches proposed by Defendants to ensure that all necessary
23   documents are available for compliance. This results in a total of about 88,765 documents.”); id.
24
     1
25      Under Local Rule 72-2, Defendants do not understand that they are required to seek a stay of
     the MJ Privilege Order in order to file this objection and have it be adjudicated by the Court. To
26   the extent this understanding is incorrect, Defendants ask the Court to issue a stay so they do not
     unintentionally violate the order. And, to the extent this objection is overruled, Defendants
27   respectfully ask the Court to stay any adverse ruling for 48 hours to provide the Acting
     Solicitor General an opportunity to consider whether to seek emergency appellate relief.
28   Defendants are otherwise prepared to promptly produce these documents.
     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK

                                                      1
              Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 3 of 6




 1   ¶ 7 (“Using search terms, DOC has determined that within that approximately 88,765 documents,
 2   there are about 25,512 documents that are likely to contain material protected by the attorney-
 3   client, attorney-work-product, and Executive privileges.”); id. ¶ 12 (“Finally, a significant number
 4   of documents—as many as 2,944—are likely subject to Executive privilege. These documents
 5   potentially include communications between federal agency personnel and presidential advisers or
 6   members of their staff in the Office of the President”).
 7          As explained in the motion for reconsideration accompanying the December 12, 2020
 8   DiGiacomo declaration, Defendants understood the set of 88,765 documents (and the subset of
 9   2,944 documents) to be overbroad and likely to include non-responsive documents, but—to ensure
10   “full compliance” with the Court’s December 10 Order and without sufficient time to conduct a
11   manual review—Defendants needed to treat all of the documents collected at that point as
12   “presumptively responsive.” See ECF 376 at 2 (“In order to ensure full compliance with this
13   Court’s Order, Defendants would therefore need to treat all of the documents they have collected
14   as presumptively responsive, in order to ensure that they do not omit any documents that would
15   actually be responsive from their production.”).
16          This Court subsequently clarified its Order and permitted Defendants to produce
17   documents through December 21. ECF No. 380 at 10. With this extra time, the Department of
18   Commerce undertook a prioritized review of documents among those previously identified as
19   potentially implicating core privileges—including the 2,944 documents highlighted as potentially
20   subject to Executive privilege—for responsiveness and, if found responsive, for privilege. After
21   having conducted some of this review, Defendants advised Plaintiffs and the Court that they did
22   not expect the December 21 privilege log to identify the same quantity of documents initially
23   identified as potentially privileged. See ECF No. 398 at 4 (“Defendants do not believe that their
24   December 21 privilege log will contain anything close to the 25,512 documents referenced by Mr.
25   DiGiacomo as likely to contain privileged material. Rather, as explained below, after removing
26   non-responsive documents, producing non-privileged documents, and scoping out from review
27

28
     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK

                                                        2
              Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 4 of 6




 1   core attorney-client litigation communications and attorney work product, Defendants estimate
 2   that only a fraction of the 25,512 documents will appear on the December 21 log.”).
 3          In short, while the 2,944 documents were by December 12 identified using targeted search
 4   terms, the Department of Commerce had not—at the time Mr. DiGiacomo signed his declaration—
 5   engaged in the kind of review of those documents that would have been necessary to reach a final
 6   conclusion that these (or other) documents yielded by the search terms were actually responsive
 7   to Plaintiffs’ discovery requests.
 8                                              ARGUMENT
 9          As described in the attached declaration, between December 12, when Mr. DiGiacomo
10   signed his declaration, and the date of the MJ Privilege Order, the Department of Commerce
11   completed its review of these 2,944 documents and concluded that only a portion of the documents
12   were actually responsive. Documents that the Department of Commerce deemed responsive and
13   over which privilege has been claimed were logged with Defendants’ December 21 privilege log.
14   See Declaration of Brian DiGiacomo, ¶¶ 13, dated December 26, 2020, attached hereto. In
15   addition, the attached declaration describes the nature of the Department of Commerce’s review
16   of the 2,944 documents and the manner by which the Department of Commerce made its
17   responsiveness determinations.       Id. ¶¶ 6-12.       This Declaration explains the Department of
18   Commerce’s review process; explains how the Department of Commerce applied that process to
19   this subset of 2,944 documents; and notes that, upon actual review, the Department of Commerce
20   determined that slightly less than 2,500 of the 2,944 documents are, in fact, not responsive to
21   Plaintiffs’ requests for production. Id. ¶¶ 2-12. Because the Department of Commerce determined
22   these documents to be non-responsive, they were neither produced to Plaintiffs nor listed on a
23   privilege log. Id. ¶ 12.
24          Defendants do not understand Plaintiffs to be seeking non-responsive documents. In fact,
25   Plaintiffs have complained of “wholly irrelevant or junk email materials” contained in Defendants’
26   productions. See ECF No. 402 at 9. In their Objections to Defendants’ Privilege Log, Plaintiffs
27   expressed their concern that Defendants had failed to include responsive documents from the set
28
     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK

                                                         3
              Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 5 of 6




 1   of 2,944 in their privilege log. See ECF 404 at 4 (“In addition . . . Defendants may well have failed
 2   to properly log additional documents that are responsive to Plaintiffs’ document requests. For
 3   example, the nearly 3,000 documents involving the White House that Defendants previewed
 4   logging under the Executive privilege are noticeably missing in their entirety from the log.”)
 5   (emphasis added); see also MJ Privilege Order at 3.          Contemporaneously with this filing,
 6   Defendants have reached out to Plaintiffs’ counsel to attempt to clear up any misunderstanding
 7   and hope to resolve the issue amicably.
 8          The MJ Privilege Order quotes Mr. DiGiacomo as stating that all 2,944 documents were
 9   “likely subject to Executive privilege.” ECF 407 at 7 (citing ECF 376-2 at ¶ 12). As a result, the
10   MJ Privilege Order requires production by December 26 of all 2,944 documents regardless of
11   whether or not they are responsive to Plaintiffs’ requests. But Mr. DiGiacomo’s declaration stated
12   that, as of December 12, the Department of Commerce had not had an opportunity to review the
13   2,944 documents. See ECF 376-2 at ¶¶ 5-8, 12. Now, with the benefit of that review and a
14   conclusion that some of the 2,944 documents are not responsive, Defendants respectfully request
15   that the Court set aside, or otherwise limit, this portion of the MJ Privilege Order and confirm that
16   Defendants are not obliged to produce or log such non-responsive documents identified in their
17   review of the 2,944 documents.
18                                             CONCLUSION
19          The Court should set aside the MJ Privilege Order’s requirement that Defendants produce
20   documents the Department of Commerce has concluded are not responsive to Plaintiffs’
21   discovery demands.
22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK

                                                      4
             Case 5:20-cv-05799-LHK Document 408 Filed 12/26/20 Page 6 of 6




 1   DATED: December 26, 2020                        Respectfully submitted,

 2
                                                     JEFFREY BOSSERT CLARK
 3                                                   Acting Assistant Attorney General
 4
                                                     JOHN V. COGHLAN
 5                                                   Deputy Assistant Attorney General
 6                                                   AUGUST E. FLENTJE
 7                                                   Special Counsel to the Assistant Attorney
                                                     General
 8
                                                     ALEXANDER K. HAAS
 9                                                   Branch Director
10
                                                     /s/ Brad P. Rosenberg
11                                                   DIANE KELLEHER
                                                     BRAD P. ROSENBERG
12
                                                     Assistant Branch Directors
13                                                   ELLIOTT M. DAVIS
                                                     STEPHEN EHRLICH
14                                                   JOHN J. ROBINSON
                                                     ALEXANDER V. SVERDLOV
15
                                                     M. ANDREW ZEE
16                                                   Trial Attorneys
                                                     U.S. Department of Justice
17                                                   Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
18
                                                     Washington, D.C. 20005
19                                                   Telephone: (202) 514-3374

20                                                   Attorneys for Defendants
21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR RELIEF FROM NONDISPOSITIVE
     PRETRIAL ORDER OF MAGISTRATE JUDGES (ECF 407)
     Case No. 5:20-cv-05799-LHK

                                                 5
